      Case 1:18-cv-00255-DLH-CRH Document 190 Filed 05/19/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

USI Insurance Services LLC,                   )
                                              )
               Plaintiff,                     )       ORDER
                                              )
       vs.                                    )
                                              )
Lesley Bentz, Ashley Farthing, Daniel         )
Werner, Jared Fisher, Martin Fisher, and      )       Case No. 1:18-cv-255
Choice Financial Group,                       )
                                              )
               Defendants.                    )


       On May 18, 2021, the parties filed a Joint Stipulation to Amend Scheduling Order. The court

ADOPTS the parties’ stipulation (Doc. No. 189) and amends the pretrial deadlines as follows.

       1.      The parties shall have until July 12, 2021, to complete depositions of fact witnesses

               and to file non-dispositive motions.

       2.      Plaintiff shall have until July 26, 2021, to provide the names of expert witnesses and

               complete reports under Rule 26(a)(2).

       3.      Defendant shall have until September 9, 2021, to provide the names of expert

               witnesses and complete reports under Rule 26(a)(2).

       4.      The parties shall have until October 15, 2021, to conduct discovery depositions of

               expert witnesses.

       5.      The parties shall have until November 1, 2021, to file other dispositive motions

               (summary judgment as to all or part of the case).

The parties have not requested a continuance of the trial scheduled for February 28, 2022. However,

to ensure that it has sufficient time to review and address any dispositive motions they parties may


                                                  1
      Case 1:18-cv-00255-DLH-CRH Document 190 Filed 05/19/21 Page 2 of 2




file, the court on its own motion shall reschedule the trial for a later date. Accordingly, the trial

scheduled for February 28, 2022, shall be rescheduled for April 25, 2022, at 9:00 AM in Bismarck

before Judge Hovland. A ten (10) day trial is anticipated. The final pretrial conference set for

February 15, 2022, shall be rescheduled for April 12, 2022, at 9:00 AM by telephone before the

magistrate judge. To participate in the conference, the parties should call (877) 810-9415 and enter

access code 8992581.

       IT IS SO ORDERED.

       Dated this 19th day of May, 2021.
                                                      /s/ Clare R. Hochhalter
                                                      Clare R. Hochhalter, Magistrate Judge
                                                      United States District Court




                                                 2
